          Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    TERRY ALAN VANDYKE,                            )
                                                   )
                       Plaintiff,                  )
                                                   )
            vs.                                    )   Civil Action No. 2:20-743
                                                   )
    KILOLO KIJAKAZI, Acting Commissioner of        )
    Social Security 1,                             )
                                                   )
                       Defendant.                  )
                                                   )

    AMBROSE, Senior District Judge


                                            OPINION
                                              and
                                         ORDER OF COURT

                                              SYNOPSIS

         Pending before the Court are Cross-Motions for Summary Judgment. [ECF Nos. 11 and

15]. Both parties have filed Briefs in Support of their Motions. [ECF Nos. 12 and 16]. After careful

consideration of the submissions of the parties, and based on my Opinion set forth below, I am

denying Plaintiff’s Motion for Summary Judgment [ECF No. 11] and granting Defendant’s Motion

for Summary Judgment. [ECF No. 15].

                                          I. BACKGROUND

         Plaintiff has brought this action for review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying his application for Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (the “Act”) and for Supplemental Security Income (“SSI”)

under Title XVI of the Act. Plaintiff applied for DIB and SSI on or about August 31, 2016. [ECF


1Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is therefore automatically substituted for
Andrew M. Saul as the Defendant in this suit.
                                                   1
         Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 2 of 14



No. 7-5 (Exs. 1D, 2D)]. Plaintiff alleged that since May 18, 2012, he had been disabled due to

back injury, arthritis, depression, neuropathy, high blood pressure, diabetes, stomach issues, bad

knees, short term memory loss, sleep apnea, severe depression, severe back pain, and inability

to walk. [ECF No. 7-6 (Ex. 1E); ECF No. 7-5 (Exs. 1D, 2D)]. Administrative Law Judge (“ALJ”)

Thomas Auble held a hearing on August 23, 2018, at which Plaintiff was represented by counsel.

[ECF No. 7-2 at 34-68]. Plaintiff appeared at the hearing and testified on his own behalf. Id. A

vocational expert also was present at the hearing and testified. Id. at 59-64. In a decision dated

October 24, 2018, the ALJ found that Plaintiff could return to his past relevant work as generally

and actually performed and, alternatively, that other jobs existed in significant numbers in the

national economy that Plaintiff could perform; therefore, Plaintiff was not disabled under the Act.

[ECF No. 7-2 at 16-29]. Plaintiff requested review of the ALJ’s determination by the Appeals

Council, and the Appeals Council denied Plaintiff’s request for review. [ECF No. 7-2 at 1-3].

Having exhausted all of his administrative remedies, Plaintiff filed this action.

       The parties have filed Cross-Motions for Summary Judgment. [ECF Nos. 11 and 15]. The

issues are now ripe for my review.

                                     II.     LEGAL ANALYSIS

                                  A.       STANDARD OF REVIEW

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Regardless of “the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (U.S. 2019).

Substantial evidence has been defined as “more than a mere scintilla.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “It

means – and means only – such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek, 139 S. Ct. at 1154. The Commissioner’s findings of
                                                  2
        Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 3 of 14



fact, if supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g); Dobrowolsky v.

Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court cannot conduct a de novo review of

the Commissioner’s decision or re-weigh the evidence of record. Palmer v. Apfel, 995 F. Supp.

549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are supported by substantial evidence,

a court is bound by those findings, even if the court would have decided the factual inquiry

differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999). To determine whether a finding is

supported by substantial evidence, however, the district court must review the record as a whole.

See 5 U.S.C. § 706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. § 1382(a)(3)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant. 20 C.F.R. §§ 404.1520, 416.920. The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R. pt. 404, subpt. P, app. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §§ 404.1520, 416.920. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to
                                                 3
         Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 4 of 14



the Commissioner to show that the claimant can engage in alternative substantial gainful activity

(step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

B.     WHETHER THE ALJ IMPROPERLY DETERMINED PLAINTIFF’S RFC BY FAILING TO
       INCLUDE LIMITATIONS RELATED TO HIS GOUT, INCONTINENCE, AND OBESITY IN
       COMBINATION WITH OBSTRUCTIVE SLEEP APNEA

       At step two of the analysis, the ALJ found that Plaintiff had severe impairments, including

obesity, degenerative joint disease of the left ankle; diabetes mellitus with neuropathy, gout, and

obstructive sleep apnea. [ECF No. 7-2, at 18]. The ALJ further found that Plaintiff had non-severe

impairments of hyperlipidemia, anxiety, depression, asthma, and degenerative joint disease of

the left knee. Id. at 18-19. He then found that Plaintiff’s impairments or combination of impairments

did not meet or medically equal the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1. Id. at 19-20. The ALJ further found that Plaintiff had the residual

functional capacity (“RFC”) to perform a range of sedentary work as defined in 20 C.F.R. §

404.1567 such that he can lift up to 10 pounds occasionally; can stand and walk with normal

breaks for about 2 hours in an 8-hour work day; can sit with normal breaks for about 6 hours in

an 8-hour work day; can never climb ladders, ropes, or scaffolds; can occasionally climb ramps

and stairs; can occasionally balance, stoop, and crouch; can never kneel or crawl; can

occasionally operate foot controls bilaterally; can have no exposure to extreme cold, extreme

heat, humidity, excessive vibration, operational control of a motor vehicle, unprotected heights,

or hazardous machinery; and can have no concentrated exposure to irritants such as fumes,

odors, dusts, gases, or poorly ventilated areas. [ECF No. 7-2 at 26]. The ALJ ultimately concluded

Plaintiff was capable of performing his past relevant work as a customer service representative;

and, alternatively, that there were other jobs that exist in the national economy that Plaintiff could
                                                  4
         Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 5 of 14



perform; therefore, Plaintiff was not disabled. Id. at 26-28.

       Residual functional capacity (“RFC”) refers to the most a claimant can still do despite his

limitations. 20 C.F.R. §§ 404.1545(a); 416.945(a). The assessment must be based upon all of the

relevant evidence, including the medical records, medical source opinions, and the individual’s

subjective allegations and description of his own limitations. Id. Ultimately, however, the

responsibility for determining a claimant’s RFC rests with the ALJ. 20 C.F.R. §§ 404.1527(d);

404.1546; 416.927(d); 416.946; Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.

2011). Plaintiff argues that the ALJ’s RFC finding is flawed because he erred in failing to include

appropriate limitations related to Plaintiff’s gout flare-ups, bowel incontinence from chronic

diarrhea, and impaired mental clarity and sleepiness from his morbid obesity in combination with

his obstructive sleep apnea. [ECF No. 12]. This argument is unpersuasive.

       Contrary to Plaintiff’s argument, the ALJ here specifically addressed the impairments at

issue in his RFC analysis. First, the ALJ directly acknowledged Plaintiff’s complaints regarding,

inter alia, his gout attacks, sleep disturbances related to sleep apnea, diarrhea, and morbid

obesity. [ECF No. 7-2, at 20-21]. He then found, however, that, although Plaintiff’s impairments

could reasonably be expected to cause the alleged symptoms, Plaintiff’s symptoms were not

entirely consistent with the medical evidence and other evidence of record. Id. at 21. For example,

the ALJ noted Plaintiff’s gout flare-ups, but cited medical records showing, inter alia, that there

were long periods between reported flare-ups and that the gout, while severe, was stable with

medication. Id. at 21-26. With respect to sleep apnea, the ALJ noted that it was partially controlled

by use of a CPAP machine, that exams showed relatively normal respiratory/pulmonary function,

and that treatment notes often reflected no sleep disturbances or complaints of fatigue. See id.

The ALJ likewise noted Plaintiff’s allegations of having diarrhea for 5 years, but pointed out

treatment notes indicating no constipation or diarrhea. He also cited an incident where Plaintiff

complained to his physician of diarrhea issues caused by his metformin medication, but the
                                                  5
         Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 6 of 14



physician noted that Plaintiff had been taking 4000mg of Metformin daily for 6 months without

gastrointestinal problems. See id. Regarding obesity, the ALJ specifically acknowledged Plaintiff’s

then-current weight of 450 pounds and BMI over 50 and appropriately considered his other

impairments in conjunction with his obesity. See id. at 19-26.

       Further, the ALJ supported his findings in this regard with substantial evidence of record,

including treatment notes, medication history, test and lab results, medical opinion evidence, and

testimony. See id. (citing Exs. 3A, 4A, 5E, 1F, 2F, 3F, 4F, 5F, 7F, 8F, 9F, 10F, 11F, 12F, 13F,

14F, and Hearing Testimony). Finally, as set forth above, the ALJ included numerous limitations

in his RFC finding related to the combination of Plaintiff’s impairments that he concluded were

supported by the record. See id. at 20. Indeed, the ALJ gave state agency consultant, Cresenco

Calise, M.D.’s opinion little weight because it lacked the benefit of subsequently submitted

objective medical evidence, and he added greater restrictions “based on the combination of the

claimant’s severe impairments of obesity, degenerative join[t] disease of the left ankle, diabetes

mellitus with neuropathy, gout, and OSA, in conjunction with his non-severe impairments, taking

into due account the claimant’s subjective complaints.” Id. at 24 (emphasis added).

       To the extent Plaintiff cites medical evidence to support his claim for additional restrictions,

the standard is not whether there is evidence to establish Plaintiff’s position but, rather, is whether

there is substantial evidence to support the ALJ’s findings. See Allen v. Bowen, 881 F.2d 37, 39

(3d Cir. 1989). As courts have explained:

       [The] question is not whether substantial evidence supports Plaintiff’s claims, or
       whether there is evidence that is inconsistent with the ALJ’s finding. . . . Substantial
       evidence could support both Plaintiff’s claims and the ALJ’s finding because
       substantial evidence is less than a preponderance. Jesurum v. Sec’y of Health &
       Human Servs., 48 F.3d 114, 117 (3d Cir. 1995) (citing Richardson v. Perales, 402
       U.S. 389, 401 (1971)). If substantial evidence supports the ALJ’s finding, it does
       not matter if substantial evidence also supports Plaintiff’s claims. Reefer v.
       Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).

Hundley v. Colvin, Civil Action No. 16-153, 2016 WL 6647913, at *2 (W.D. Pa. Nov. 10, 2016).

                                                  6
         Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 7 of 14



Thus, any argument in this regard is misplaced.

C.      WHETHER THE ALJ IMPROPERLY DETERMINED PLAINTIFF’S RFC BY FAILING TO
        INCLUDE LIMITATIONS RELATED TO HIS MILD MENTAL IMPAIRMENTS

        Plaintiff argues that the ALJ erred in failing to include limitations related to his mild mental

impairments in his RFC finding. [ECF No. 12, at 3, 22-23]. This argument is without merit.

        As set forth above, the ALJ considered Plaintiff’s medically determinable impairments of

anxiety and depression at step two of his analysis and concluded that they “did not cause more

than minimal limitation” in Plaintiff’s “ability to perform basic mental work activities” and, therefore,

were non-severe. [ECF No. 7-2, at 18]. In so finding, the ALJ considered the four broad areas of

mental functioning set out in the regulations for evaluating mental disorders – understanding,

remembering, or applying information; interacting with others; concentrating, persisting, or

maintaining pace; and adapting or managing oneself – and found that Plaintiff had only mild

limitations in each area. Id. at 18-19; see also 20 C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1).

        I disagree with Plaintiff that the ALJ failed to consider his non-severe mental limitations in

performing his RFC analysis. To the contrary, the ALJ specifically recognized at step two that

“[n]on-severe impairments can, . . . when considered in conjunction with one another and the

claimant’s severe impairments, affect his residual functional capacity,” and, stated that “[i]n

recognition of this fact, and in accordance with SSR 96-8p, any such effect that the claimant’s

non-severe impairments would have on his ability to function have been considered when

formulating his residual functional capacity.” [ECF No. 7-2, at 18]. The ALJ continued by stating

that he was “satisfied that the range of work in the residual functional capacity accounts for any

limitations from these impairments.” Id.; see also id. at 19 (noting that the paragraph B findings

are not an RFC assessment). Consistent with these statements, the ALJ discussed Plaintiff’s

medical records in connection with his depression and anxiety symptoms throughout his RFC

analysis and concluded that, although Plaintiff has diagnoses of depression and anxiety, the

                                                   7
         Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 8 of 14



records reflect that he typically reports no issues with anxiety or depression. Id. at 20-26 (citing

Exs. 3F, 9F, 10F). Again, the ALJ specifically stated that his RFC findings were based on the

combination of Plaintiff’s severe impairments, “in conjunction with his non-severe impairments,”

taking into due account Plaintiff’s subjective complaints. Id. at 24. Because the ALJ considered

all of Plaintiff’s impairments in making his RFC finding, I do not find any error in this regard. See,

e.g., Kelly v. Colvin, Civil Action No. 13-1153, 2014 WL 4925089, at *1 n.1 (W.D. Pa. Sept. 30,

2014); Delio v. Colvin, Civil Action No. 13-78-E, 2014 WL 4414830, at *4 (W.D. Pa. Sept. 8, 2014);

D.C. v. Comm’r of Soc. Sec., Civil No. 20-2484 (RBK), 2021 WL 1851830, at *3-*6 (D.N.J. May

10, 2021); Younge v. Berryhill, Civil Action No. 16-5271, 2017 WL 2978758, at *12-*13 (E.D. Pa.

Aug. 14, 2017).

D.      WHETHER THE ALJ ERRED IN HIS EVALUATION OF THE MEDICAL OPINION
        EVIDENCE

        Plaintiff argues that the ALJ erred by failing to make a “persuasive determination” as to

treating physician Justin Wentworth, D.O.’s medical findings and opinions and whether or not to

give those findings and opinions controlling weight. [ECF No. 12, at 3, 21-22]. After careful

consideration, I disagree.

        The amount of weight accorded to medical opinions is well-established. Generally, the

opinions of a claimant’s treating physicians are entitled to substantial and, at times, even

controlling weight. 20 C.F.R. §§ 404.1527, 416.927. 2 To be entitled to controlling weight,

however, the treating physician’s opinion must be well supported by medical techniques and

consistent with the other substantial evidence of record. See Fargnoli v. Massanari, 247 F.3d 34,

43 (3d Cir. 2001). To determine the weight of a treating physician’s opinion, the ALJ may consider




2 Although the regulations governing the evaluation of medical evidence have been amended, the new
version effective March 27, 2017, does not apply to the present claim. See 20 C.F.R. §§ 404.1527, 416.927
(2017); 20 C.F.R. §§ 404.1520c, 416.920c (2017).

                                                   8
        Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 9 of 14



a number of factors, including consistency, length of treatment, corroborating evidence, and

supportability. 20 C.F.R. §§ 404.1527, 416.927. As the Court of Appeals for the Third Circuit has

explained:

        “A cardinal principle guiding disability determinations is that the ALJ accord
        treating physicians’ reports great weight, especially ‘when their opinions reflect
        expert judgment based on continuing observation of the patient’s condition over
        a prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
        (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where .
        . . the opinion of a treating physician conflicts with that of a non-treating, non-
        examining physician, the ALJ may choose whom to credit” and may reject the
        treating physician’s assessment if such rejection is based on contradictory
        medical evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a
        treating physician is to be given controlling weight only when it is well-supported
        by medical evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Soc. Sec. Admin., 403 F. App’x 679, 686 (3d Cir. 2010). Although the ALJ

may choose whom to credit when faced with a conflict, he “cannot reject evidence for no reason

or for the wrong reason.” Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 505 (3d Cir. 2009).

       In July 2018, based on a functional capacity evaluation performed by PT Kimberly

Metzger, Dr. Wentworth opined that Plaintiff could not work at any exertional level for an 8-hour

day; that he was severely limited in sitting, standing, and walking; that he could carry no more

than 10 pounds; he could not perform floor to waist lifting due to pain and inability to squat; could

never kneel; could rarely/minimally repetitively forward bend and twist; could occasionally reach

forward, reach overhead, and climb stairs; and that Plaintiff self-reported he was limited to 5-10

minutes of standing and walking and 30 minutes of sitting at a time. [ECF No. 7-2 at 24-25 (citing

Ex. 12F)]. Dr. Wentworth also opined in July 2018 that Plaintiff’s obstructive sleep apnea and

restless leg syndrome caused moderate to severe excessive daytime sleepiness such that it

prevented work. Id. at 25 (citing Ex. 14F).

       As Plaintiff acknowledges in his brief, the ALJ considered Dr. Wentworth’s opinions and

gave them little weight. [ECF No. 12, at 3-4, 22; ECF No. 7-2 at 25]. In so doing, the ALJ first

correctly noted that a determination of disability is an issue reserved for the Commissioner. Thus,
                                                 9
        Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 10 of 14



the ALJ was not required to give Dr. Wentworth’s opinions that Plaintiff was unable to work any

special significance or weight. See ECF No. 7-2 at 25 (citing 20 C.F.R. §§ 404.1513(a);

416.927(d)). Further, the ALJ noted that Dr. Wentworth’s opinions were inconsistent with the

objective medical evidence, including his own treatment notes. See id. (citing Exs. 5F, 8F, 9F,

10F). Among the examples the ALJ cited were March 2017 imaging results showing no acute

abnormality involving the lumbar spine; examination notes indicating normal gait with normal

ranges of motion of the back; November 2017 notes assessing Plaintiff’s gout as stable with

medication; March 2018 imaging results of the left knee showing only diffuse soft tissue swelling

and only mild degenerative changes; May 2018 examination notes reporting no joint pain and no

acute distress; June and July 2018 records from Pain and Spine Specialists reporting no muscle

aches or weakness, no arthralgias/joint pain, no back pain or swelling in the extremities, no

numbness, no fatigue, 5/5 and 4/5 motor strength, ability to walk on his heels and toes, and normal

movement of the extremities; and June 2018 records in which Plaintiff reported no cough,

shortness of breath, obstructive sleep apnea, wheezing, sleep disturbances, or fatigue. See id.

(citing Exs. 9F, 10F).

       Contrary to Plaintiff’s assertions, these are valid and acceptable reasons for discounting

opinion evidence. See 20 C.F.R. §§ 404.1527, 416.927; S.S.R. 06-03p. Although Plaintiff urges

that the treating physician rule should govern, that doctrine does not require ALJs to give

controlling weight to treating physician opinions that, as here, are inconsistent with or unsupported

by underlying treatment records and other record evidence. See 20 C.F.R. §§ 404.1527, 416.927.

To the extent Plaintiff suggests that the ALJ failed to apply the correct controlling weight factors

(ECF No. 12 at 3-4, 22), his argument is misplaced. The ALJ repeatedly cited and applied the

regulations (20 C.F.R. §§ 404.1527, 416.927) and associated standards in effect at the time of

Plaintiff’s claims in this case. [ECF No. 7-2, at 20, 25].

       For all of these reasons, I find that the ALJ properly evaluated the medical opinion
                                                  10
        Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 11 of 14



evidence using appropriate factors as set forth in the then-applicable regulations and that

substantial evidence of record supports the ALJ’s weighing of those opinions. See ECF No. 7-2

at 24-26 (citing, inter alia, Exs. 3A, 4A, 5E, 1F, 2F, 3F, 4F, 5F, 7F, 8F, 9F, 10F, 11F, 12F, 13F,

14F, and Plaintiff’s testimony).

E. WHETHER THE ALJ ERRONEOUSLY FAILED TO ASSESS PLAINTIFF’S FUNCTIONAL
   LIMITATIONS ON A FUNCTION-BY-FUNCTION BASIS BEFORE MAKING HIS RFC
   FINDING

       Plaintiff argues that the ALJ erred by failing to identify his functional limitations and

assessing his work related abilities on a function-by-function basis before making his RFC finding

in contravention of Social Security Ruling 96-8p. [ECF No. 12, at 3, 17, 23]. I disagree. Ruling 96-

8p requires simply that an ALJ “make a function-by-function assessment of the individual's

limitations or restrictions” in determining a claimant’s RFC prior to restricting them to an exertional

category such as sedentary or light work. Consideration of an individual’s ability to perform

specific work-related functions is critical, for example, in determining his or her ability to perform

past relevant work and whether he or she can perform a full or reduced range of work at a given

exertional level. S.S.R. 96-8p. Here, there is no question that the ALJ performed a full and

adequate function-by-function analysis of Plaintiff’s limitations. As touched upon above, the ALJ’s

analysis spans over seven pages and, in accordance with Ruling 96-8p, includes discussion

describing how the evidence supports each of his conclusions, citing specific medical facts and

nonmedical evidence. [ECF No. 7-2, at 20-27]. To the extent Plaintiff is referring to the bold

language set forth at the beginning of Finding 5 to somehow suggest that the ALJ concluded

Plaintiff could perform sedentary work prior to conducting a function-by-function analysis, such

language follows standard procedure and simply states the RFC determination the ALJ reached

after conducting the extensive functional analysis set forth in the subsequent seven pages of his

analysis. For these reasons, remand is not warranted on this issue.

F. WHETHER THE ALJ IMPROPERLY DISREGARDED THE VE TESTIMONY AND/OR
                                                  11
        Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 12 of 14



   RELIED ON INACCURATE HYPOTHETICAL QUESTIONS TO THE VE

        Plaintiff argues that the ALJ erred in failing to include Plaintiff’s mild mental limitations in

his hypothetical questions to the Vocational Expert and in disregarding the VE’s testimony that an

individual with excess absences, excessive off-task tolerance, and the need to take unscheduled

work breaks would be precluded from all work. [ECF No. 12 at 3, 14-15, 23-24]. He also contends

that the ALJ’s hypothetical questions failed to include all of Plaintiff’s limitations related to gout,

incontinence, and impaired mental clarity and sleepiness from his morbid obesity in combination

with his obstructive sleep apnea. See id. This argument is without merit. It is well-settled that the

law only requires the ALJ to include limitations supported by the record in his hypothetical question

to the vocational expert. Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987); Podedworny

v. Harris, 745 F.2d 210, 218 (3d Cir. 1984). Here, the substantial evidence cited above shows

that the hypothetical questions the ALJ adopted accurately reflected Plaintiff’s impairments. See

ECF Nos. 7-2, at 26-27, 59-64. As discussed more fully above, Plaintiff’s arguments that the ALJ

improperly evaluated the impairments at issue and erred in failing to include certain limitations

based thereon in the RFC finding are without merit. Because the ALJ properly considered

Plaintiff’s limitations supported by the record, and the hypothetical questions on which the ALJ

relied accurately reflected those limitations, I find no error on this issue.

G. WHETHER THE ALJ IMPROPERLY DISREGARDED PLAINTIFF’S PAIN MEDICATION IN
   FINDING HE COULD RETURN TO HIS PAST RELEVANT WORK

        Finally, Plaintiff makes a passing suggestion that his prescription pain medications

preclude him from performing his past relevant work as a customer service representative

because the job requirements prohibit the use of such medications. See ECF No. 12 at 15

(asserting that a “drug pain prescription disqualifies a claimant from returning to his past relevant

work” and that a “mandatory requirement that employers cannot hire people with a certain level

of pain medication in their blood is in essence a physical demand of the job”). This cursory

                                                  12
        Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 13 of 14



argument is without merit. The only case Plaintiff cites in support of this declaration, Berry v.

Astrue, 622 F.3d 1228, 1231-32 (9th Cir. 2010), is a Ninth Circuit case involving a claimant whose

past relevant work as a courier driver carried a mandatory drug testing requirement imposed on

employers of commercial courier drivers by statute. Id. Berry does not stand for the broad

proposition that a drug pain prescription precludes past relevant work that does not impose a

similar requirement.

       Here, Plaintiff does not assert that his past relevant work as a customer service

representative carried a mandatory drug testing requirement similar to that at issue in Berry. He

likewise has not offered or attempted to offer proof of the same. Thus, Berry is not analogous to

this case and does not provide a basis to remand Plaintiff’s claim. Even if Plaintiff could show that

customer service representatives such as himself are subject to mandatory drug testing and that

his medications would prevent him from passing such a test, any error in this regard is harmless

because the ALJ did not stop his analysis at step four. Rather, the ALJ alternatively found that

jobs exist in the national economy that Plaintiff could perform, including, office worker, compact

assembler, and table worker. [ECF No. 7-2, at 27]. Plaintiff does not contend that any of these

positions are subject to mandatory drug testing. For all of these reasons, remand is not

appropriate on this issue.

                                      III.    CONCLUSION

       For all of the foregoing reasons, Defendant’s Motion for Summary Judgment is granted

and Plaintiff’s Motion for Summary Judgment is denied. An appropriate Order follows.




                                                 13
         Case 2:20-cv-00743-DWA Document 17 Filed 07/27/21 Page 14 of 14



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    TERRY ALAN VANDYKE,                            )
                                                   )
                       Plaintiff,                  )
                                                   )
            vs.                                    )   Civil Action No. 2:20-743
                                                   )
    KILOLO KIJAKAZI, Acting Commissioner of        )
    Social Security 1,                             )
                                                   )
                       Defendant.                  )
                                                   )

    AMBROSE, Senior District Judge




                                         ORDER OF COURT

         AND NOW, this 27th day of July, 2021, after careful consideration of the submissions of

the parties and for the reasons set forth in the Opinion accompanying this Order, it is ordered that

the decision of the ALJ is affirmed and that Defendant’s Motion for Summary Judgment [ECF No.

15] is GRANTED and Plaintiff’s Motion for Summary Judgment [ECF No. 11] is DENIED.



                                                        BY THE COURT:


                                                        /s/ Donetta W. Ambrose
                                                        Donetta W. Ambrose
                                                        U.S. Senior District Judge




1Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is therefore automatically substituted for
Andrew M. Saul as the Defendant in this suit.
